UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )1 QUAINT OAK BANCORP, INC. (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 74732T 10 6 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 Pages CUSIP NO. 74732T106 13G Page 2 of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quaint Oak Bancorp, Inc. Employee Stock Ownership Plan Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 107,972 6. SHARED VOTING POWER 3,118 7. SOLE DISPOSITIVE POWER 107,972 8. SHARED DISPOSITIVE POWER 3,118 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 111,090 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.0% 12. TYPE OF REPORTING PERSON EP CUSIP NO. 74732T106 13G Page 3 of 6 Pages Item 1(a). Name of Issuer: Quaint Oak Bancorp, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 607 Lakeside Drive Southampton, Pennsylvania 18966 Item 2(a). Name of Person Filing: Quaint Oak Bancorp, Inc. Employee Stock Ownership Plan Trust Item 2(b). Address of Principal Business Office or, if None, Residence: Quaint Oak Bank 607 Lakeside Drive Southampton, Pennsylvania 18966 Item 2(c). Citizenship: Pennsylvania Item 2(d). Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e). CUSIP Number: 74732T 10 6 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is: (f) [X ] An employee benefit plan or endowment fund in accordance withRule 13d-1(b)(1)(ii)(F). CUSIP NO. 74732T106 13G Page 4 of 6 Pages Item 4.
